        Case 4:19-cv-00677-BSM Document 40 Filed 07/27/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KIM MCKEE                                                                   PLAINTIFF

v.                          CASE NO. 4:19-CV-677-BSM

SINGH RAVINDERPAL,
AND/OR RAVINDERPAL SINGH,
GURM TRANPORT INC,
and JOHN DOES 1-5                                                        DEFENDANTS

                                     JUDGMENT

      Pursuant to today’s order awarding damages, judgment is entered for Kim McKee

against defendants in the amount of $2,454,688.05, and costs are taxed against defendants.

      IT IS SO ORDERED this 27th day of July, 2021.


                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
